               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAI`I
___________________________________
                                    )
HAROLD P. MCSHANE, III,             )
                                    )
               Plaintiff,           )
                                    )
     v.                             ) Civ. No. 20-00244-ACK-WRP
                                    )
DEPARTMENT OF PARKS AND             )
RECREATION, CITY AND COUNTY OF      )
HONOLULU; HONOLULU CIVIL            )
SERVICE COMMISSION,                 )
                                    )
               Defendants.          )
___________________________________)


 ORDER GRANTING THE COMMISSION’S MOTION TO DISMISS [ECF NO. 21]
 AND GRANTING THE CITY’S MOTION FOR JUDGMENT ON THE PLEADINGS OR
      IN THE ALTERNATIVE FOR SUMMARY JUDGMENT [ECF NO. 22]

          This case arises from an employment dispute between

Plaintiff Harold P. McShane and his employer, Defendant

Department of Parks and Recreation, City and County of Honolulu

(the “City”).   Shortly after beginning his job with the

Department of Parks and Recreation, McShane was placed on leave

without pay pending an investigation of allegations of

disruptive behavior and workplace misconduct.    He was soon

terminated in August 2017.   McShane challenged his termination

before Defendant Honolulu Civil Service Commission (the

“Commission”)—a government body that hears and decides city

employees’ appeals of employment decisions.     The Commission

found in the McShane’s favor.    It directed that he be



                                - 1 -
reinstated, with some conditions, but it did not specify whether

or not backpay should be awarded for lost wages.    The

Commission’s ruling was affirmed in Hawai`i state court, after

which McShane brought a separate lawsuit in state court seeking

backpay for lost wages.   Now in federal court, McShane alleges

due process violations and breach of contract, both relating to

his claim that he is entitled to backpay.

          There are two motions before the Court.    The

Commission filed a Motion to Dismiss, ECF No. 21, and the City

filed a Motion for Judgment on the Pleadings or in the

Alternative for Summary Judgment, ECF No. 22.    Both parties

filed joinders of simple agreement as to the other party’s

motion.   ECF Nos. 25 & 27.   For the reasons discussed below, the

Court GRANTS the Commission’s Motion to Dismiss and the City’s

associated Joinder, and GRANTS the City’s Motion for Judgment on

the Pleadings or in the Alternative for Summary Judgment and the

Commission’s associated Joinder.



                              BACKGROUND

          Most of the facts in this case are not in dispute.

Because the Court is deciding a motion to dismiss and motion for

judgment on the pleadings, the facts are principally drawn from




                                - 2 -
the operative complaint and the evidentiary exhibits attached to

the parties’ concise statements of facts (“CSFs”).1/

I.   The Honolulu Civil Service Commission

           The Honolulu Civil Service Commission is an

administrative body (a merit appeals board) within the city

government empowered to hear appeals of civil service employees.

See Haw. Rev. Stat. (“HRS”) § 76-47(a); see also Rev. City

Charter City & Cnty. of Honolulu (“City Charter”) §§ 6-1007, 6-

1110 (am. 2017).     Under the authorizing state statute and the

Civil Service Rules, the Commission is empowered to hear four

types of appeals:

           (1)   Recruitment and examination;
           (2)   Classification and reclassification of a
                 particular position, including denial or
                 loss of promotional opportunity or
                 demotion due to reclassification of
                 positions in a reorganization;
           (3)   Initial pricing of classes; and
           (4)   Other employment actions under this
                 chapter, including disciplinary actions
                 and adverse actions for failure to meet
                 performance requirements, taken against
                 civil service employees who are excluded
                 from   collective   bargaining  coverage
                 under section 89-6.

HRS § 76-14(a); Civ. Serv. R., Ex. J to City’s Mot., ECF No. 22-

10, § 1-34.    The statute and Civil Service Rules provide that

“[a]ny civil service employee, who is suspended, discharged, or


      1/ As discussed below, the Court declines to construe the City’s Motion
as one for summary judgment. For that reason, the Court does not cite the
parties’ CSFs or documents that cannot be judicially noticed or incorporated
by reference into the Complaint.


                                   - 3 -
demoted . . . may appeal to the merit appeals board within

twenty days after a final decision is made under the internal

complaint procedures.”    HRS § 76-47(e); see also Civ. Serv. R. §

1-35; Hoopai v. Civ. Serv. Comm’n, 106 Haw. 205, 208-10, 103

P.3d 365 (2004).    In the event a merit appeals board finds that

the employment action is not substantiated, the state statute

provides that it must reinstate the employee, without loss of

pay:

            If the board finds that the reasons for the
            action are not substantiated in any material
            respect, the board shall order that the
            employee be reinstated in the employee’s
            position, without loss of pay, but if the
            board finds that the reasons are substantiated
            or are only partially substantiated, the board
            shall sustain the action of the appointing
            authority, provided that the board may modify
            the action of the appointing authority if it
            finds the circumstances of the case so require
            and may thereupon order such disposition of
            the case as it may deem just.

HRS § 76-47(e); see also Civ. Serv. R. § 1-37.

            In turn, the City Charter empowers the Commission to

“reinstate [an] employee under such conditions as it deems

proper.”    City Charter § 6-1108(1)-(2).

            The Civil Service Rules and the authorizing statute

impose certain requirements before an employee can be deemed a

“member” of the civil service.    See HRS § 76-27(a); Civ. Serv.

R. § 3-2.    In relevant part, employees appointed to civil

service positions are not “entitled to membership in civil


                                 - 4 -
service until the employee has . . . [s]uccessfully completed

the initial probation period . . . .”    HRS § 76-27(a); see also

Civ. Serv. R. § 3-2.    Even if they are not technically regular

civil service employees under the statute, probationary

employees that are subject to certain disciplinary action may

appeal to the Commission which may then grant relief if the

action is “arbitrary, capricious or discriminatory in nature.”

Civ. Serv. R. § 12-6.

         The Civil Service Rules provide for backpay in certain

circumstances:

         § 8-10        Leave pending investigation
         (a) An employee may be placed on a leave of absence
         with or without pay pending an investigation of
         charges that the employee may have committed a work-
         related offense and/or the employee’s presence at the
         worksite is deemed to be detrimental to the proper
         conduct of the investigation or the operations of the
         workplace. Leave without pay under this section shall
         be in accordance with the following:
                 (1) The employee shall be given an opportunity to
                 respond in writing or in person to the appointing
                 authority or designee as to why the employee
                 should not be placed on leave without pay pending
                 investigation.
                 (2) Notice of the proposed action must be given
                 to the employee in writing and include the
                 reasons for the proposed action, facts supporting
                 the reasons, and the instructions for responding
                 to the proposed action.
         (b) A leave of absence with or without pay pending
         investigation may be for a period of up to thirty
         calendar days, provided that for good cause and with
         the approval of the director, the leave of absence
         without pay may be extended.



                                - 5 -
            (c) An employee who has been placed on a leave of
            absence without pay shall be reinstated without loss
            of pay and all rights and benefits will be restored as
            though the employee had not been on leave if the
            employee is cleared during the investigation or the
            charge is dropped or not substantiated. In the event
            the employee is partially cleared, a portion of the
            leave may be reinstated as appropriate.

Civ. Serv. R. § 8-10.    The rule applies to “civil service

employees,” id. § 8-7, which means “an employee who has met all

the requirements for regular civil service status,” including

completion of the initial probationary period, id. § 2-13.

            Appeals to the Commission are conducted as “contested

case[s].”   Id. § 1-37(a).   Both the authorizing statute and the

Civil Service Rules provide for specific procedures and

safeguards when an employee appeals to the Commission, including

the right to be heard publicly, to present evidence and be

represented by counsel, and the right to examine and cross-

examine witnesses.    Id. §§ 1-36, 1-37; HRS § 76-47(e).

II.   McShane’s Employment with Department of Parks & Recreation,
      Leave Pending Investigation, & Termination

            McShane began working as a groundskeeper for the City

on July 24, 2017.    Compl. ¶ 7; Pl. Opp. at 6; City Mot. at 2.

As provided under the statute and Civil Service Rules described

above, he began in an initial probation period.    See HRS § 76-

27(a); Civ. Serv. R. § 3-2; see also Pl. Opp. at 10.    One week

later, while still in the probationary period, McShane was

notified that he was being placed on leave without pay for


                                - 6 -
disruptive behavior in the workplace.     Compl. ¶ 8; Pl. Opp. at

6.    McShane was then terminated effective August 28, 2017.

Compl. ¶¶ 8-11; Pl. Opp. at 6; City Mot. at 2-3.

III. Appeal to Commission & State Court Appeal

           On October 20, 2017, McShane—acting pro se—appealed

his termination to the Honolulu Civil Service Commission.

Compl. ¶ 11; see also Ex. 1 to Pl. CSF, ECF No. 33-2.     In his

petition of appeal, he framed his remedy requested as to be

“reinstated and transfer[r]ed with justice.”     Ex. 1 to Pl. CSF.

The Commission held three hearings on McShane’s case.     Compl. ¶

12.

           On November 27, 2018, the Commission issued Findings

of Fact, Conclusions of Law, Decision and Order, Ex. 2 to Pl.

CSF, ECF No. 33-3 (the “Commission’s Order”), which found in

McShane’s favor.    Compl. ¶ 13.   The Commission reviewed the

termination decision pursuant to its jurisdiction under the City

Charter, the statute, and the Civil Service Rules.     See Comm’n

Order at 4.   After rejecting the City’s reasons for terminating

McShane as “arbitrary, capricious or discriminatory in nature,”

the Commission imposed the following remedy:     “(1) [McShane]

shall be reinstated to the Grounds Keeper position; (2)

[McShane] shall be required to undergo a new initial

probationary period for the position; (3) [McShane] shall be

assigned to a workplace other than Ala Moana Regional Park; (4)


                                - 7 -
[McShane] shall be reinstated effective December 17, 2018; and

(5) on or before January 2, 2019 [the City] shall submit a

status report to the Commission setting forth the steps taken to

comply with the Commission decision.”    Comm’n Order at 3-5; see

also Compl. ¶ 13.    Nowhere in the Commission’s Order is backpay

or any award of lost wages addressed.    See Comm’n Order; Compl.

¶ 13.

          After it lost before the Commission, the City appealed

to the First Circuit Court for the State of Hawai`i.     See Harold

P. McShane, III, et al. v. Dep’t of Parks & Rec., City & Cnty.

of Honolulu, Civ. No. 18-1-1967-12; Ex. D to City Mot., ECF No.

22-4; Compl. ¶ 16.    McShane, still pro se, filed an answer in

the appeal on March 20, 2019.    See Ex. 5 to Pl. CSF, ECF No. 33-

6.   In it, he framed the issue on appeal as, “did the

[Commission] correctly grant the appeal of Harold P. McShane,

III, for the reasons set forth in the decision.”    Id. at 2.   He

also stated:

          My only requests after having endured all the
          turmoil I went through was [sic] to be
          transferred, with justice meaning being
          offered the same opportunities as the next
          person and to receive lost wages taken away
          from me, along with a Department Investigation
          of Ala Moana Beach’s Management and their
          procedures when found to be a detriment to the
          City and County of Honolulu [Department of
          Parks & Recreation] should correct it, so that
          no one else in the future will have to go
          through the discrimination put upon me.



                                - 8 -
Id. at 7.

            On July 12, 2019, the state court affirmed the

Commission’s Order without any additional findings.    Ex. E to

City CSF, ECF No. 22-5; Compl. ¶ 16.    Judgment was entered in

McShane’s favor, resolving “all claims (raised by all parties)

against all parties with prejudice in this . . . controversy.”

Ex. 7 to Pl. CSF, ECF No. 33-8, at 2 (“There are no remaining

claims left unresolved and there are no remaining parties.”);

id. (“FINAL JUDGMENT, as to all claims (raised by all parties)

against all parties is HEREBY ENTERED in favor of the Harold P.

McShane, III (Pro Se Appellee), and Civil Service Commission,

City and County of Honolulu (Agency-Appellee), and against

Department of Parks & Recreation, City and County of Honolulu

(Appellant).”).

            Neither party further appealed the state court’s

decision.

IV.   McShane’s Additional Requests for Backpay

            After the Commission’s Order was issued but before the

City appealed to the state court, McShane sent a letter to the

Commission requesting “[a]s part of my request for justice I

would like my loss [sic] wages paid to me.”    Ex. 3 to Pl. CSF,

ECF No. 33-4; see also Compl. ¶ 14.     Likewise, in June 2019—

while the appeal was pending but before the state court had

ruled—McShane again sent a letter to the Commission asking for


                                - 9 -
lost wages as part of his request for “justice.”           Ex. 6 to Pl.

CSF, ECF No. 33-7; Compl. ¶ 15.

V.    Subsequent Lawsuits

           a. The Backpay Lawsuit

             Just over one month after the Commission’s Order was

affirmed in the state court appeal, McShane—still pro se at this

point—filed a “Claim for Relief” in a separate state-court

action (the backpay lawsuit).        Harold P. McShane, III v. Dep’t

of Parks & Rec., City & Cnty. of Honolulu, Civ. No. 19-1-1169-

07; Ex. 8 to Pl. CSF, ECF No. 33-9.          In it, McShane claimed he

was entitled to recover $56,809.50 for backpay in accordance

with Civil Service Rules § 8-10.        See Ex. 8 to Pl. CSF.       He

again used the same language, seeking “to be transferred, with

justice meaning . . . to receive lost wages taken away from me.”

Id.

             The state court treated the claim for relief as a

motion and held a hearing on October 28, 2019.           See Ex. G to

City CSF, ECF No. 22-7.       At this point, McShane had counsel

present.2/    See id.   Nonetheless, the claim—construed as a

motion—was denied.      Id.   Thereafter, the City moved for judgment

on the pleadings or summary judgment.         On March 30, 2021, the

state court issued an “Order Granting Defendant’s Motion for


      2/ The Court notes that McShane’s counsel entered a special appearance
in the backpay lawsuit. It does not appear that he had been engaged by
McShane at that point.


                                    - 10 -
Judgment on the Pleadings, or in the Alternative, for Summary

Judgment Without Prejudice,” which noted that the motion was

“granted without prejudice and without any findings of fact.”

Ex. 9 to Pl. CSF, ECF No. 33-10.

          b. The Federal Lawsuit

            Meanwhile, McShane filed this lawsuit in federal court

on May 27, 2020.     Compl., ECF No. 1.      It names both the City and

the Commission as Defendants, and asserts claims for due process

violations under the United States and Hawai`i constitutions and

breach of contract, as well as a standalone claim for respondeat

superior as against the City.       Compl. ¶¶ 20-32.

            On March 3, 2021, the Commission filed a Motion to

Dismiss, ECF No. 21, and the City filed a Motion for Judgment on

the Pleadings or in the Alternative for Summary Judgment, ECF

No. 22, along with a CSF, ECF No. 23.3/        Both parties then filed

joinders of simple agreement as to the other party’s motion.

ECF Nos. 25 & 27.     McShane filed a single Opposition, ECF No.

34, and CSF in Opposition, ECF No. 33, on May 26.           On June 2,

the Commission filed a Reply, ECF No. 35, and the City filed a



     3/  The Court notes that the Commission’s Motion is styled as a “Motion
to Dismiss” yet it contains nine exhibits and is made pursuant to Federal
Rule of Civil Procedure 56. Rule 56, of course, is the rule for summary
judgment. See Mot. at 19. In any event, the Court need not convert the
Motion into one for summary judgment nor consider any of the exhibits
because, as discussed below, the Commission is entitled to quasi-judicial
immunity. All this to say, the Court will not consider the exhibits attached
to the Commission’s Motion (many of which are duplicated in the other
parties’ filings anyway).


                                   - 11 -
Reply, ECF No. 36, and a Reply CSF, ECF No. 37.     A hearing on

the two Motions and Joinders was held on June 16.



                             STANDARDS

I.   Rule 12(b)(6)

          Federal Rule of Civil Procedure (“Rule”) 12(b)(6)

authorizes the court to dismiss a complaint that fails “to state

a claim upon which relief can be granted.”     Rule 12(b)(6) is

read in conjunction with Rule 8(a), which requires only “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”   Fed. R. Civ. P. 8(a)(2).    The court may

dismiss a complaint either because it lacks a cognizable legal

theory or because it lacks sufficient factual allegations to

support a cognizable legal theory.     Balistreri v. Pacifica

Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).

          In resolving a Rule 12(b)(6) motion, the court must

accept all well-pleaded factual allegations as true and construe

them in the light most favorable to the plaintiff.     Sateriale v.

R.J. Reynolds Tobacco Co., 697 F.3d 777, 783 (9th Cir. 2012).

The complaint “must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its

face.’”   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).


                              - 12 -
Mere conclusory statements in a complaint or “formulaic

recitation[s] of the elements of a cause of action” are not

sufficient.   Twombly, 550 U.S. at 555, 127 S. Ct. 1955, 167 L.

Ed. 2d 929.   Thus, the court discounts conclusory statements,

which are not entitled to a presumption of truth, before

determining whether a claim is plausible.        Iqbal, 556 U.S. at

678, 129 S. Ct. 1937, 173 L. Ed. 2d 868.

           “Dismissal with prejudice and without leave to amend

is not appropriate unless it is clear . . . that the complaint

could not be saved by amendment.”     Harris v. Cnty. of Orange,

682 F.3d 1126, 1131 (9th Cir. 2012) (quoting Eminence Cap., LLC

v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003)).

II.   Rule 12(c):    Judgment on the Pleadings

           Under Rule 12(c), “[a]fter the pleadings are closed—

but early enough not to delay trial—a party may move for

judgment on the pleadings.”     Judgment on the pleadings is

properly granted “when, accepting all factual allegations in the

complaint as true, there is no issue of material fact in

dispute, and the moving party is entitled to judgment as a

matter of law.”     Chavez v. United States, 683 F.3d 1102, 1108

(9th Cir. 2012) (quoting Fleming v. Pickard, 581 F.3d 922, 925

(9th Cir. 2009)) (alteration omitted).     Analysis under Rule

12(c) is substantially identical to analysis under Rule 12(b)(6)

because, under both rules, a court must determine whether the


                                - 13 -
facts alleged in the complaint, taken as true, entitle the

plaintiff to a legal remedy.   Id.; see also Harris, 682 F.3d at

1131 (explaining that Rule 12(b)(6) and Rule 12(c) motions are

functionally equivalent).

           When considering a motion for judgment on the

pleadings, a court may consider material which is properly

submitted as part of the complaint without converting the motion

into a motion for summary judgment.     See Branch v. Tunnell, 14

F.3d 449, 453-54 (9th Cir. 1994), overruled on other grounds,

Galbraith v. Cnty. of Santa Clara, 307 F.3d 1119 (9th Cir.

2002).   Where the documents are not physically attached to the

complaint, they may be considered if the complaint refers to

them and their “authenticity is not questioned.”    Id.    Moreover,

Federal Rule of Evidence 201 allows a court to take judicial

notice of “matters of public record” without converting a motion

to dismiss into a motion for summary judgment.     Lee v. City of

L.A., 250 F.3d 668, 688-89 (9th Cir. 2001) (quoting Mack v. S.

Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986),

abrogated on other grounds by Astoria Fed. Sav. & Loan Ass’n v.

Solimino, 501 U.S. 104, 111 S. Ct. 2166, 115 L. Ed. 2d 96

(1991)).   A court may not, however, take judicial notice of a

fact that is subject to reasonable dispute.    Id.; see also Fed.

R. Evid. 201(b).   Federal Rule of Civil Procedure 12(d) also

provides that “[a]ll parties must be given a reasonable


                               - 14 -
opportunity to present all the material that is pertinent” to a

motion for judgment on the pleadings.



                                 DISCUSSION

            This case raises several legal questions implicating

comity concerns and a federal court’s authority to collaterally

review the findings and conclusions of a state court.             Carefully

keeping those considerations in mind, the Court ultimately

dismisses this case in its entirety.

            First, the Court dismisses a withdrawn claim against

the Commission.      It then finds that the remaining due process

claim against the Commission must be dismissed with prejudice

because the Commission enjoys quasi-judicial immunity.             The

Court goes on to briefly address some of the other arguments

raised by the Commission but focuses primarily on the City’s

arguments.     In that regard, the Court finds that (1) judicial

estoppel does not apply; (2) res judicata and collateral

estoppel do not bar this litigation; (3) McShane was not

deprived of his right to due process under the Fourteenth

Amendment; and (4) the respondeat superior claim against the

City is improper and fails to adequately allege municipal

liability.4/    Having then dismissed the federal constitutional

     4/   The Court notes that neither Defendant raised the Rooker-Feldman
(Continued . . . )



                                    - 15 -
claims that gave this Court federal-question jurisdiction under

28 U.S.C. § 1331, the Court uses its discretion to decline to

exercise supplemental jurisdiction over the remaining state-law

claims against the City, including the state constitutional

claim and the breach-of-contract claim.

I.   Commission’s Motion to Dismiss

        a. Withdrawn Claim – Breach of Contract Against the
           Commission

           McShane’s counsel agreed at the Rule 7.8 conference

and the motions hearing that the breach-of-contract claim should

not apply to the Commission because the Commission is not and

never was McShane’s employer.        See Comm’n Mot. at 8.      McShane

thus agrees that claim should be dismissed against the

Commission.    Accordingly, the breach-of-contract claim as it


doctrine, which provides that federal courts lack jurisdiction to hear cases
that amount to collateral attacks on state court judgments. Dist. of Col.
Ct. of Appeals v. Feldman, 460 U.S. 462, 476, 103 S. Ct. 1303, 75 L. Ed. 2d
206 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413, 416, 44 S. Ct. 149, 68 L.
Ed. 362 (1923). The basic premise of that doctrine is that “a federal
district court does not have subject matter jurisdiction to hear a direct
appeal from the final judgment of a state court.” Noel v. Hall, 341 F.3d
1148, 1154 (9th Cir. 2003). The scope of the doctrine includes de facto
appeals from a state court decision and “any issue raised in the suit that is
‘inextricably intertwined’ with an issue resolved by the state court in its
judicial decision.” Id. at 1158. A claim is inextricably intertwined with a
state court judgment if the federal claim can succeed only to the extent that
the state court wrongly decided the issues before it, or if the relief
requested in the federal action would effectively reverse the state court
decision or void its ruling. Doe & Assocs. Law Offices v. Napolitano, 252
F.3d 1026, 1029 (9th Cir. 2001).
            Because neither party raised this, the Court does not conduct a
deep analysis of the doctrine’s applicability in these circumstances, other
than to note that it typically requires that the plaintiff in the federal
suit lost in the state court proceeding. Here, McShane prevailed in the
state court appeal. That said, the Court navigates its res analysis below
with caution not to in effect collaterally review the decisions of the state
court.


                                   - 16 -
applies to the Commission is hereby DISMISSED WITHOUT PREJUDICE.

See Fed. R. Civ. P. 41(a)(2) (“[A]n action may be dismissed at

the plaintiff’s request only by court order, on terms that the

court considers proper.”).

       b. Judicial Immunity

            The Commission’s primary argument for dismissal of the

Complaint against it is that it is entitled to quasi-judicial

immunity.   Comm’n Mot. at 10-17.   Despite being the most

compelling of the Commission’s bases for dismissal, McShane does

not address immunity at all in his Opposition.    See gen. Pl.

Opp.; see also Comm’n Reply at 2.    At the hearing, he appeared

to object generally to the applicability of judicial immunity

but did not otherwise oppose dismissal of the Commission.      At

any rate, the Court finds that the Commission is entitled to

quasi-judicial immunity insofar as McShane’s claims take issue

with decisions and procedures adopted in the course of

adjudicating the administrative appeal.

            “A long line of [the Supreme] Court’s precedents

acknowledges that, generally, a judge is immune from a suit for

money damages.”   Mireles v. Waco, 502 U.S. 9, 9, 112 S. Ct. 286,

116 L. Ed. 9 (1991) (per curiam).    Judges and those performing

judge-like functions are absolutely immune from damage liability

for acts performed in their official duties.     Stump v.

Sparkman, 435 U.S. 349, 357-59, 98 S. Ct. 1099, 55 L. Ed. 2d 331


                               - 17 -
(1978).    This immunity extends to administrative law bodies and

officers acting in a judicial or quasi-judicial capacity,

functionally equivalent to that of a judge.      See Butz v.

Economou, 438 U.S. 478, 511–513, 98 S. Ct. 2894, 57 L. Ed. 2d

895 (1978); Romano v. Bible, 169 F.3d 1182, 1186 (9th Cir.

1999); see also Miller v. Davis, 521 F.3d 1142, 1145 (9th Cir.

2008) (explaining that judicial immunity extends to “other

public officials who perform activities that are ‘functionally

comparable’ to those of judges” (quoting Butz, 438 U.S. at 513,

98 S. Ct. 2894, 57 L. Ed. 2d 895)).      While broad in scope,

judicial immunity is not without limitations.      A judge or

administrative law body acting “in the clear absence of

jurisdiction . . . would not be immune from liability for his

action.”   Mullis v. U.S. Bankr. Ct. for Dist. of Nev., 828 F.2d

1385, 1389 (9th Cir. 1987) (quoting Stump, 435 U.S. at 357 n.7,

98 S. Ct. 1099, 55 L. Ed. 2d 331).      For that exception to

destroy immunity, there must be a “clear absence of all

jurisdiction”; a judicial body acting merely “in excess of [its]

jurisdiction” would retain immunity.      Id.   (citing Stump, 435

U.S. at 357 n.7, 98 S. Ct. 1099, 55 L. Ed. 2d 331).

           Here, the Commission and its members were plainly

acting in a judicial capacity when they adjudicated McShane’s

agency appeal.   The Commission held multiple hearings,

considered the parties’ arguments, and made factual findings and


                               - 18 -
legal conclusions—which, notably, were favorable to McShane.

See Wildey v. California, No. 07CV1154 JM (JMA), 2010 WL

1031211, at *11–12 (S.D. Cal. Mar. 19, 2010).     The Commission

adjudicates appeals from city employment decisions—which are by

their nature adverse—and treats the proceedings as “contested

case[s].”   Civ. Serv. R. § 1-37 (describing the Commission’s

procedures for appeals, including conducting hearings,

considering motions, providing for witness subpoenas, and

submitting and review of testimony and other evidence); see also

HRS § 76-47 (setting out general procedures for hearings and

adjudication of employee appeals).     The Commission operates

using “structured formal procedures offering a[] [party] a fair

opportunity to be heard” and detailing “the remedial procedures

available to a [party] dissatisfied with the results of their

hearing.”   Wildey, 2010 WL 1031211 at *11-12; see also HRS § 76-

47(e) (“Any civil service employee, who is suspended,

discharged, or demoted and who is not included in an appropriate

bargaining unit under section 89-6, may appeal to the merit

appeals board within twenty days after a final decision is made

under the internal complaint procedures.”).     The Commission

therefore constitutes an administrative law body acting in a

judicial or quasi-judicial capacity, and it is thus entitled to

immunity.




                              - 19 -
         Moreover, while not exactly clear given that McShane

prevailed before the Commission, it appears that his claims

directed at the Commission in this Court are based exclusively

on the actions of the Commission in deciding to not award

backpay or ignoring his requests for backpay.   It is well

settled that “[t]he scope of judicial immunity is broad and a

judge will not be deprived of immunity even if the action taken

was in error, was done maliciously, or was in excess of his

authority.”   Wildey, 2010 WL 1031211 at *11–12 (citing

Stump, 435 U.S. at 355–56, 98 S. Ct. 1099, 55 L. Ed. 2d 331).

And because there is no dispute that the Commission had

jurisdiction over McShane’s appeal, there is no argument that

the “clear absence of all jurisdiction” exception would apply.

See Mullis, 828 F.2d at 1389.

         Accordingly, the Court finds that the Commission and

its members are entitled to immunity and McShane is barred from

pursuing his claims for monetary relief against the Commission.

The Commission’s Motion to Dismiss is thus GRANTED insofar as it

argues entitlement to quasi-judicial immunity from the claims

for monetary damages.   Because no amendment could overcome the

immunity problem, to the extent that the due process claim




                                - 20 -
against the Commission seeks monetary relief, it is dismissed

WITH PREJUDICE.5/

        c. Judicial Estoppel

           Although the Commission is immune from liability, the

Court briefly explores the Commission’s additional argument that

McShane is judicially estopped from collaterally attacking the

final judgment in the state court appeal.          The Court finds that

this case is not an appropriate one for the application of

judicial estoppel.

           “[W]here a party assumes a certain position in a legal

proceeding, and succeeds in maintaining that position, he may

not thereafter, simply because his interests have changed,

assume a contrary position, especially if it be to the prejudice

of the party who has acquiesced in the position formerly taken

by him.”   New Hampshire v. Maine, 532 U.S. 742, 748, 121 S. Ct.

1808, 149 L. Ed. 2d 968 (2001) (citation omitted).            This is

known as the doctrine of judicial estoppel.           A party is estopped

from asserting a contrary position “to protect the integrity of

the judicial process.”      Id. (citation omitted); see also Russell


      5/ In addition to monetary damages—which are barred by judicial
immunity as against the Commission—the Complaint also seeks injunctive and
declaratory relief. To the extent that the federal due process claim against
the Commission seeks the latter, the Court finds that the Complaint fails to
state a plausible claim for relief. Section 1983 (the vehicle for bringing a
direct action for constitutional violations) does not allow for injunctive
relief. See Gillaspy v. Fielding, No. CV102128DSFPJWX, 2010 WL 11549722, at
*2 (C.D. Cal. July 16, 2010), aff’d, 472 F. App’x 665 (9th Cir. 2012). With
respect to the state constitutional due process claim against the Commission,
the Court below dismisses that claim for lack of supplemental jurisdiction.


                                   - 21 -
v. Rolfs, 893 F.2d 1033, 1037-38 (9th Cir. 1990).      The doctrine

not only bars a litigant from making inconsistent positions in

the same litigation, but also bars making incompatible

statements in two different cases.       Hamilton v. State Farm Fire

& Cas. Co., 270 F.3d 778, 783 (9th Cir. 2001).

            To decide whether to invoke judicial estoppel courts

consider (1) whether the party’s new assertion is “clearly

inconsistent” with its earlier position, (2) whether the party

was successful in persuading the earlier court to follow his

first position (such that the finding of the earlier court would

now be incorrect and one court or the other appears to be misled

in a finding), and (3) whether the party asserting inconsistent

positions would derive an unfair advantage or impose an unfair

detriment if not estopped.    New Hampshire, 532 U.S. at 750, 121

S. Ct. 1808, 149 L. Ed. 2d 968.    Because this is an equitable

doctrine invoked by the court at its discretion, these factors

are not inflexible, and there may be other factors the court

should consider.    Id.   That said, the Ninth Circuit “has

restricted the application of judicial estoppel to cases where

the court relied on, or ‘accepted,’ the party’s previous

inconsistent position.”    Hamilton, 270 F.3d at 783 (citation

omitted).   Likewise, judicial estoppel requires “a knowing

antecedent misrepresentation by the person or party alleged to

be estopped.”   Wyler Summit P’ship v. Turner Broad. Sys., Inc.,


                                - 22 -
235 F.3d 1184, 1190 (9th Cir. 2000); see also Johnson v. State

of Oregon, 141 F.3d 1361, 1369 (9th Cir. 1998) (“Judicial

estoppel applies when a party’s position is tantamount to a

knowing misrepresentation to or even fraud on the court.”

(citation and internal quotation marks omitted)).    “Judicial

estoppel seeks to prevent the deliberate manipulation of the

courts; it is inappropriate, therefore, when a party’s prior

position was based on inadvertence or mistake.”    Helfand v.

Gerson, 105 F.3d 530, 536 (9th Cir. 1997) (collecting cases).

            This case is not a strong candidate for judicial

estoppel.    First, McShane’s position is not clearly inconsistent

with or contrary to the position he took in the administrative

proceedings and the state court appeal.    See, e.g., Pauma Band

of Luiseno Mission Indians of the Pauma & Yuima Rsrv. v. State

of Calif., No. 3:09-CV-1955-CAB-MDD, 2014 WL 12570173, at *3

(S.D. Cal. June 6, 2014) (discussing how two arguments were

plainly inconsistent and incompatible).    In those proceedings,

McShane argued that he was wrongfully terminated and entitled to

reinstatement, and the Commission and then state court so found.

Now he argues that he should recover backpay.    Regardless of

whether he could or should have raised this argument in earlier

proceedings, his position now is not “clearly inconsistent” with

the arguments he did make (that he should be reinstated).




                               - 23 -
          Turning to the second factor, McShane was not

successful in getting the state court or the Commission to make

any express finding as to his entitlement to backpay.    To the

contrary, it is never addressed in any of the relevant orders.

So even assuming arguendo that this Court accepted and adopted

McShane’s argument that he is or was legally entitled to backpay

or additional procedures, doing so would not necessarily make

the earlier proceedings “incorrect” or imply that this Court,

the Commission, or the state court was “misled.”

          As to the third and final factor, the City has not

identified any unfair advantage or unfair detriment if McShane

is not estopped from arguing his entitlement to backpay.

          More generally, the fact that McShane did not

unequivocally raise the backpay remedy before the Commission or

the state court (which he did in the latter) was certainly not a

“knowing” misrepresentation, let alone a “fraud on the court.”

See Johnson, 141 F.3d at 1369; see also Helfand, 105 F.3d at

535.   Judicial estoppel is appropriate “when a litigant is

permitted to gain an advantage by the manipulative assertion of

inconsistent positions.”   Helfand, 105 F.3d at 535.    No fair

interpretation of the circumstances in this case would lead to

the conclusion that McShane is acting manipulatively or in bad

faith in order to gain some unfair advantage.   At worst, he

misunderstood his ability or obligation to clearly seek backpay


                              - 24 -
before the Commission and the state court.    See   Lowdermilk v.

U.S. Bank Nat’l Ass’n, 479 F.3d 994, 1002–03 (9th Cir. 2007)

(“Although judicial estoppel may be available should a plaintiff

proceed in bad faith, there are cases—as the instant case

proves—in which the plaintiff[] cannot anticipate from the

outset the value of the[] case.”) (internal citation omitted),

overruled on other grounds recognized in, Rodriguez v. AT & T

Mobility Servs. LLC, 728 F.3d 975, 981 (9th Cir. 2013).

            For those reasons, and especially given that McShane

was—until recently—representing himself and navigating complex

government procedures, the Court finds that this is not an

appropriate case for the application of judicial estoppel.

II.   The City’s Motion for Judgment on the Pleadings or in the
      Alternative for Summary Judgment

            The Court declines to construe the City’s Motion as

one for summary judgment.    Thus, under Rule 12(c), the Court

considers only the pleadings, as well as material properly

submitted by both parties where the material’s authenticity is

not contested and the Complaint necessarily relies on such

material.   See Point Ruston, LLC v. Pac. N.W. Reg’l Council of

the United Brotherhood of Carpenters & Joiners of Am., 658 F.

Supp. 2d 1266, 1273-74, 1280 (W.D. Wash. 2009).     The vast

majority of the factual “evidence” in this case comes from

judicial proceedings, so the Court takes judicial notice of



                               - 25 -
those public records.      See id. at 1274.    None of the facts

established by these documents is subject to reasonable dispute,

and none of the parties objected to authenticity when the Court

raised it at the hearing.     See Fed. R. Evid. 201(b).     Moreover,

the parties had adequate opportunity to present the pertinent

material and indeed submitted numerous exhibits with their

filings.

         a. Res Judicata

            Having now dismissed the claims against the

Commission, the Court turns to the City’s arguments.        The City

argues that McShane is barred from litigating his claims based

on the doctrine of res judicata.     The City asks the Court to

find that the claims and issues raised in this case were

litigated to finality in the two prior cases in state court.           As

discussed below, the Court finds that neither claim nor issue

preclusion bars this lawsuit.

              i. Legal Framework

            Generally, the doctrine of res judicata prevents

parties from relitigating claims or issues that have already

been decided by a competent tribunal.         Santos v. State of

Hawaii, 64 Haw. 648, 652, 646 P.2d 962 (1982); Matter of Herbert

M. Dowsett Tr., 7 Haw. App. 640, 643–46, 791 P.2d 398 (Ct. App.

1990).     It protects the integrity of the courts and promotes

reliance upon judicial pronouncements by requiring that the


                                 - 26 -
decisions and findings of the courts be accepted as undeniable

legal truths.   Pedrina v. Chun, 906 F. Supp. 1377, 1398 (D. Haw.

1995), aff’d, 97 F.3d 1296 (9th Cir. 1996).   Res judicata

furthers the finality of legal disputes and eliminates the time

and expense of relitigation by requiring that parties bring all

claims arising out of a transaction, or series of connected

transactions, in one action.   Id.

         In the federal courts, the doctrine of “res judicata”

arises from the Full Faith and Credit Clause of the U.S.

Constitution.   The statute implementing the Full Faith and

Credit Clause requires that federal courts give state court

proceedings “the same full faith and credit . . . as they have

by law or usage in the courts of such State . . . from which

they are taken.”   28 U.S.C. § 1738; see also Migra v. Warren

City School Dist. Bd. of Educ., 465 U.S. 75, 80, 104 S. Ct. 892,

79 L. Ed. 2d 56 (1984); Robi v. Five Platters, Inc., 838 F.2d

318, 322 (9th Cir. 1988).   To determine whether a state decision

precludes a party from litigating a claim or issue, federal

courts must apply the res judicata rules of the state court in

which the prior judgment was rendered.   Migra, 465 U.S. at 81,

104 S. Ct. 892, 79 L. Ed. 2d 56; Robi, 838 F.2d at 322.      The

preclusive effect of a federal-court judgment, on the other

hand, is typically “determined by federal common law.”     Taylor

v. Sturgell, 553 U.S. 880, 891, 128 S. Ct. 2161, 171 L. Ed. 2d


                               - 27 -
155 (2008).   Here, the City asserts that McShane’s claims are

precluded by the two Hawai`i state court actions.       This Court

must therefore apply Hawai`i’s res judicata rules to determine

the preclusive effect of those judgments.

          Under Hawai`i law, res judicata encompasses two

distinct types of preclusion—claim preclusion and issue

preclusion.   Santos, 64 Haw. at 652, 646 P.2d 962; Dowsett, 7

Haw. App. at 644, 791 P.2d 398.       Claim preclusion exists when a

judgment “of a court of competent jurisdiction” bars a separate

action in any court “between the same parties or their privies”

involving the same subject matter, and “precludes the

relitigation not only of the [claims] which were actually

litigated in the first action, but also of all grounds of claim

and defense which might have been properly litigated in the

first action but were not litigated or decided.”        Dowsett, 7

Haw. App. at 644, 791 P.2d 398 (quoting In re Bishop Estate, 36

Haw. 403, 416 (1943)).        Claim preclusion thus bars plaintiffs

from pursuing successive suits where the claim was either

litigated or could have been litigated in the first action.           See

id.   It also bars defendants from pursuing a subsequent action

that could have been raised as a defense or counterclaim in the

first suit.   See id.    By contrast, issue preclusion only bars

relitigation of particular issues actually litigated and decided

in the prior suit.      Id.


                                   - 28 -
             ii. Claim Preclusion

         Claim preclusion has three elements:        (1) the claim or

cause of action asserted in the present action was or could have

been asserted in the prior action; (2) the parties in the

present action are identical to, or in privity with, the parties

in the prior action; and (3) a final judgment on the merits was

rendered in the prior action.    Santos, 64 Haw. at 653, 646 P.2d

962; Smallwood v. City and Cnty. of Honolulu, 118 Haw. 139, 185

P.3d 887, 894 (Ct. App. 2008).      If any of these elements are not

met, claim preclusion cannot apply.

                   1. Final Judgment on the Merits

         The Court begins its analysis with the third prong

because doing so allows it to focus on the nature of the claim

or action the City says is preclusive.      This prong addresses

whether there was a final judgment on the merits.      Under Hawai`i

law, dismissal with prejudice is an adjudication on the merits

of all issues that were raised or could have been raised in the

pleadings.    Land v. Highway Constr. Co., 64 Haw. 545, 551, 645

P.2d 295 (1982); see also Haw. R. Civ. P. Rule 41(b); Pedrina,

906 F. Supp. at 1401.    A dismissal without prejudice, on the

other hand, is not an adjudication on the merits for purposes of

res judicata.    Land, 64 Haw. at 551, 645 P.2d 295.    A judgment

is considered final for purposes of res judicata when the time

to appeal has expired without an appeal being taken.      Butler v.


                                - 29 -
Cnty. of Maui, Civ. No. 13-00163 SOM/KSC, 2013 WL 4605422, at *7

(D. Haw. Aug. 29, 2013) (citing Glover v. Fong, 42 Haw. 560

(1958)).

           As noted, there are two state-court judgments which—in

the City’s view—bar McShane’s lawsuit in this Court:    the state

court appeal and the backpay lawsuit.    The latter cannot have

preclusive effect because the City’s motion for judgment on the

pleadings or in the alternative for summary judgment was granted

“without prejudice and without any findings of fact.”     See Ex. 9

to Pl. CSF.   There is thus no final judgment on the merits in

the backpay lawsuit.   As to the state court appeal, there is a

final judgment on the merits.    The state court affirmed the

Commission’s Order by dismissing “all claims (raised by all

parties) against all parties with prejudice,” Ex. E to City’s

Mot., and the time to appeal has expired without any being

taken, see Haw. R. App. P. 4(a)(1).

           In sum, there is one final judgment on the merits for

purposes of res judicata:   the state court appeal.    For the

remainder of its analysis, the Court need only consider the

possible preclusive effect of that action.

                  2. Same Parties

           There is no dispute that the relevant parties to this

action (the City and McShane) are the same as the parties to the




                                - 30 -
first action.    Accordingly, the first element of claim

preclusion is satisfied.

                    3. Same Claim

           “Res judicata prohibits the relitigation of all

grounds and defenses which might have been properly litigated in

the prior action, even if the issues were not litigated or

decided in the earlier adjudication of the subject claim or

cause of action.”     Smallwood, 118 Haw. at 147, 185 P.3d 887.

Although what constitutes the same claim for purposes of claim

preclusion is broad, and this is a close case, the Court finds

that this case raises different claims.          At the outset, the

Court notes that McShane appears to admit that backpay could

have been raised as a remedy before the Commission and that he

indeed did raise it in the state court appeal.           In a normal case

that might lead to a finding of claim preclusion.           But this is

not a normal case, and the Court is reluctant to dismiss

McShane’s case on claim preclusion grounds where he may have

been entitled, after he was reinstated, to then pursue backpay

through other state procedures—for example by filing a wage

claim, applying for a writ of mandamus, or suing for breach of

contract.6/   Indeed, reinstatement itself would presumably—under

normal tenets of employment law—entitle a wrongfully terminated



     6/  The Court further explores these options below in discussing the due
process claim.


                                   - 31 -
employee to collect backpay.    See Lane v. City of Pickerington,

No. 2:11-CV-0966, 2015 WL 5244462, at *10 (S.D. Ohio Sept. 9,

2015) (“[I]f the termination was unjustified, then damages may

include an award for lost wages.”); GP Roadway Sols., Inc. v.

Laborers Int’l Union of N. Am. Loc. 368, No. CIV. 13-00282 JMS,

2014 WL 3737048, at *7-8 (D. Haw. July 29, 2014) (collecting

cases that describe backpay as a remedy for making a wronged

employee “whole”).     Moreover, as discussed further below, this

case is not a request to find that the Commission erred in not

granting backpay—which would be outside this Court’s

jurisdiction; it is instead about whether McShane was deprived

of a liberty or property interest without due process.      See

Lane, 2015 WL 5244462 at *11 (adjudicating a procedural due

process claim seeking damages in the form of lost wages because

there had been no “final decision on the merits concerning

[plaintiff]’s claim for lost wages due to the violation of his

procedural due process rights”).

         Turning now to comparing the causes of action in this

case to the ones adjudicated in the state court appeal, these

are different cases.    The state court appeal was an agency

appeal involving judicial review of the Commission’s Order

reinstating McShane.     This case involves two causes of action:

due process and breach of contract.      In part, this case is a

constitutional challenge to the Commission and the City’s


                                - 32 -
procedures surrounding McShane’s inability to collect backpay

upon reinstatement from a wrongful termination.     The City

maintains that such a constitutional challenge falls within the

broad “same claims” analysis because it is simply a different

theory, remedy, or ground for recovery.     That position overlooks

a key distinction here.   McShane’s claim in this case is in

essence a claim for violations of his procedural due process

rights insofar as there was inadequate process for collecting

his lost wages upon reinstatement.     See Lane, 2015 WL 5244462 at

*11–12.   It is not a due process challenge to the City’s

termination procedures or even to the Commission’s procedures

adjudicating his appeal of his termination.     See Ellis v.

Sheahan, 412 F.3d 754, 757 (7th Cir. 2005) (explaining that

plaintiff was not “complaining that she was suspended from her

job without due process”; instead, the “deprivation of which she

complained occurred when, in reaction to the Merit Board’s

curtailment of the suspension, the [city] refused to give her

backpay” for a portion of the suspension).     There is authority

to suggest that due process claims regarding the adequacy of the

termination procedures would be barred by claim preclusion.

See, e.g., Quade v. Ariz. Bd. of Regents, 700 F. App’x 623, 626

(9th Cir. 2017) (finding that plaintiff’s decision not to appeal

from employee’s final decision or take steps to have decision

corrected through rehearing barred subsequent due process claim


                              - 33 -
that university decision or process was unfair); Moore v.

Grundmann, No. 11CV1570-GPC-JLB, 2014 WL 6906174, at *8 (S.D.

Cal. Dec. 8, 2014) (“The Court concludes that any due process

claim by Plaintiff regarding the adequacy of procedures at his

termination is barred by res judicata.” (emphasis added)),

aff’d, 671 F. App’x 686 (9th Cir. 2016).

         Here, however, McShane is not raising a due process

challenge to the procedures regarding the lawfulness of

McShane’s termination—which was adjudicated to finality in

McShane’s favor in the state court appeal and plainly could have

been raised before the state court or on appeal therefrom.    This

case involves something slightly different—a due process

challenge based on the City’s denial of backpay for lost wages

he claims he was entitled to following his reinstatement.

Compare Ellis, 412 F.3d at 757 (“The plaintiff’s claim for

backpay didn’t arise until the status quo was restored . . . .”)

and Ass’n for L.A. Deputy Sheriffs v. Cnty. of L.A., 648 F.3d

986, 992 n.5 (9th Cir. 2011) (finding that claim preclusion did

not bar federal lawsuit challenging the constitutionality of the

commission’s procedures as lacking adequate safeguards), with

Miller v. Cnty. of Santa Cruz, 39 F.3d 1030, 1038 (9th Cir.

1994) (holding that an unreviewed commission decision upholding

employee’s termination barred subsequent federal constitutional

claims, but implying that an employee who has had his


                             - 34 -
termination overturned could file a subsequent lawsuit for

damages arising therefrom).   Looking at the matters litigated

before the Commission and then affirmed in the state court

appeal, there was no determination regarding the propriety of a

backpay award for the violation of McShane’s due process rights

or for breach of contract.    See Lane, 2015 WL 5244462 at *11-12.

         For those reasons, the Court holds that claim

preclusion does not bar the Complaint against the City in this

case.

         iii. Issue Preclusion

         Issue preclusion is even more narrowly applied than

claim preclusion.   It has four elements:   (1) the fact or issue

in the present action is identical to the one decided in the

prior adjudication; (2) there was a final judgment on the merits

in the prior adjudication; (3) the parties to the present action

are the same or in privity with the parties in the prior action;

and (4) the fact or issue decided in the prior action was

actually litigated, finally decided, and essential to the

earlier valid and final judgment.   Smallwood, 118 Haw. at 147,

185 P.3d 887.

         As discussed above for claim preclusion, both the

second and third elements are satisfied here as to the state

court appeal.   There is a final judgment in state court

affirming the Commission’s decision, and McShane and the City


                               - 35 -
were parties to that action.    Focusing on the first and fourth

elements, then, the Court must determine whether the issues

presented in this lawsuit are identical to issues litigated and

decided in the first state court action.      They are not.

          Unlike claim preclusion, issue preclusion does not bar

litigation of issues that were or could have been asserted.        It

only prevents a party from relitigating an issue which was

actually raised, litigated, and decided in the prior action.

Dowsett, 7 Haw. App. at 640, 791 P.2d 398.      Hawai`i courts have

generally interpreted “actually litigated” as requiring that the

party against whom preclusion is sought had a “full and fair

opportunity” to litigate the issue in the earlier case.         Morneau

v. Stark Enters., Ltd., 56 Haw. 420, 422-23, 539 P.2d 472

(1975).

          Here, the state court appeal affirmed the decision of

the Commission in a two-page order.      Ex. E to City’s Mot.    It is

also undisputed that McShane did not explicitly raise the

backpay issue before the Commission, so the Commission’s order

is devoid of any discussion of backpay or lost wages.         See Ex. C

to City’s Mot., ECF No. 22-3.    And while McShane—somewhat

clumsily—raised the issue of recovering lost wages in the state

court appeal, Ex. 5 to Pl. CSF, there is otherwise no evidence

that the issue was actually litigated and decided by the state

court.


                                - 36 -
            As the party seeking to apply issue preclusion, it is

the City’s burden to show that it applies.          The City has not

provided any evidence that the issue of McShane’s entitlement to

backpay was actually litigated in the state-court appeal or in

the underlying agency proceedings.7/        It argues only that McShane

has already litigated “[the City]’s termination of his

employment.”    City Mot. at 13.      Whether a termination was

wrongful is not an issue identical to whether a terminated

employee has a claim for backpay.         Nor is a finding on the

latter essential to a finding on the former (although the

reverse might be true).

            In any event, issue preclusion only bars relitigation

of issues “actually raised, litigated, and decided” in the prior

action.    Here, the issue was not actually litigated or decided

before the Commission or in the state court appeal.

Accordingly, the Court finds that issue preclusion does not

apply.

          b. Federal Constitutional Claims

            The Court now turns to McShane’s federal

constitutional claims asserted against the City.            As discussed




      7/ The Court notes that the City’s Motion states that the issue of
backpay was litigated in the backpay lawsuit. See City Mot. at 13. The
Court need not decide whether the backpay issue was actually litigated in
that case because, as discussed earlier, there is no final judgment on the
merits.


                                   - 37 -
below, the Court will grant the City’s Motion as to the due

process and respondeat superior claims.

              i. Due Process Under the Fourteenth Amendment (Count
                 I)

           Count I of the Complaint asserts due process

violations under the Fourteenth Amendment to the U.S.

Constitution.8/     It alleges that Defendants “committed

nonfeasance and/or misfeasance when each ignored [McShane’s]

written requests and failed to award him back pay as the result

of his termination being overturned.”         Compl. ¶ 22.     McShane

alleges that Defendants “nonfeasance and/or misfeasance denied

him back pay to which he was entitled under Section 8-10 of the

[Civil Service Rules].”      Compl. ¶ 23.     McShane’s due process

theory is that he was “denied due process of law and deprived of




      8/ Count I also asserts a due process claim under Article I, Section 5
of the Hawai`i State Constitution. As indicated, the Court first addresses
only the Fourteenth Amendment claim and makes no findings on the state-
constitution due process claim. The Court does note, however, that it is
unclear whether Hawai`i recognizes a private cause of action for damages for
a violation of rights guaranteed under the Hawai`i State Constitution. See
David v. Bhanot, Civ. No. 20-00002 JMS-WRP, 2020 WL 3803881, at *2 n.3 (D.
Haw. July 7, 2020) (citing Pitts v. Tuitama, Civ. No. 17-00137 JMS-KMC, 2017
WL 3880653, at *8 n.12 (D. Haw. Sept. 5, 2017)); see also Figueroa v. State,
61 Haw. 369, 604 P.2d 1198 (1979). It is not necessary to decide that
important question of state law because the Court will ultimately decline to
exercise supplemental jurisdiction over the state constitutional claim.


                                   - 38 -
property without any sufficient, just, or reasonable cause.”9/

Compl. ¶ 24.

            The due process clause of the U.S. Constitution

provides that a person may not be deprived of “life, liberty, or

property without due process of law.”          U.S. Const., amend. XIV §

1.   To succeed on a procedural due process claim, “the plaintiff

must establish the existence of (1) a liberty or property

interest protected by the Constitution; (2) a deprivation of the

interest by the government; [and] (3) lack of process.”             Shanks

v. Dressel, 540 F.3d 1082, 1090 (9th Cir. 2008) (quoting Portman

v. Cnty. of Santa Clara, 995 F.3d 898, 904 (9th Cir. 1993))

(internal quotation marks omitted).         Fundamentally, procedural

due process requires “some kind of notice” and “some kind of

hearing” before the State can deprive a person of life, liberty,

or property.    Zinermon v. Burch, 494 U.S. 113, 127-28, 110 S.

Ct. 975, 108 L. Ed. 2d 100 (1990).          While the concepts of

property and liberty are broad, procedural due process does not

guarantee individuals the right to a hearing for every

government deprivation.      See Roth, 408 U.S. at 569-70, 92 S. Ct.

2701.     “[T]he range of interests protected by procedural due


     9/  There is one procedural matter the Court must address at the outset.
The Complaint fails to assert the federal due process claim through 42 U.S.C.
§ 1983. See Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 925
(9th Cir. 2001) (explaining that there is no direct cause of action under the
U.S. Constitution and a plaintiff must use 42 U.S.C. § 1983). Because that
is easily fixable by amendment, the Court proceeds with analyzing the due
process claim on the merits to determine whether amendment would be futile.


                                   - 39 -
process is not infinite.”       Id.   State law determines

the property interest in question but federal law determines

whether the taking of that interest is a violation

of due process.     See Logan v. Zimmerman Brush Co., 455 U.S. 422,

432, 102 S. Ct. 1148, 71 L. Ed. 2d 265 (1992).

           While McShane does not clearly identify the liberty or

property interest underlying his due process claim, the Court

can infer that he asserts such an interest in his right to

continued employment or his right to wages owed, which he

suggests stems from Civil Service Rules § 8-10.           For purposes of

this analysis, the Court assumes without deciding that the

withholding of wages purportedly owed to McShane affects a

liberty or property interest.10/       See Haw. Gov’t Emps.’ Ass’n,

AFSCME Loc. 152 v. Pub. Emps. Comp. Appeals Bd. of State of

Haw., 10 Haw. App. 99, 109, 861 P.2d 747 (Ct. App. 1993) (“[T]he

supreme court has noted that wages are property subject to the

protection of the due process clause (citing Kekoa v. Supreme

Court of Haw., 55 Haw. 104, 108, 516 P.2d 1239 (1973))); see,

     10/  The Court understands that it is the City’s position that McShane
had no property or liberty interest in his job because he was still in an
initial probationary period, and thus an at-will employee who could be
discharged without cause. It is true that a probationary employee does not
have a property interest in continued employment. Ignacio v. Cnty. of Haw.,
937 F. Supp. 2d 1220, 1237 (D. Haw. 2013) (collecting cases). But putting
that aside, McShane could have some property interest in wages to which he
was legally entitled under applicable statutes or rules. And while the
parties debate the proper reading of HRS § 76-47(e) and the Civil Service
Rules as they apply to probationary employees, the Court need not reconcile
those thorny interpretive questions of state and local rules because it is
satisfied that, regardless of the interest at stake, McShane received all the
process that was due.


                                   - 40 -
e.g. Lujan v. G & G Fire Sprinklers, Inc., 532 U.S. 189, 195,

121 S. Ct. 1446, 149 L. Ed. 2d 391 (2001) (finding that a party

had a property interest in its claim for payment of withheld

money owed under its contracts); Sanem v. Smith, No. CV 19-6-M-

DLC-KLD, 2020 WL 2477641, at *5 (D. Mont. Jan. 29, 2020) (“For

purposes of discussing [plaintiff]’s due process claims, the

Court will assume that he has a protectable property interest in

his wages.”), report and recommendation adopted, No. CV 19-6-M-

DLC-KLD, 2020 WL 1527863 (D. Mont. Mar. 31, 2020); Flory v.

Mays, No. 06 C 3523, 2007 WL 4232781, at *9 (N.D. Ill. Nov. 26,

2007) (finding that due process was satisfied “[e]ven assuming

plaintiff had a property interest in backpay that is entitled to

due process protections”).   Thus, the only question is whether

McShane received sufficient process.   See Belnap v. Chang, 707

F.2d 1100, 1102 (9th Cir. 1983).

           The Court finds that McShane had sufficient process.

As outlined below, McShane had myriad procedures available to

him to challenge any deprivation.

           First, the City has a robust civil service appeal

process.   That procedure does not violate due process, even if

an employee errs in navigating it or is unhappy with the result.

See Belnap, 707 F.2d at 1103-04 (holding that the State’s civil

service appeals process did not violate due process); Stephens

v. Postmaster Gen., 623 F.2d 594, 595-96 (9th Cir. 1980)


                              - 41 -
(affirming district court’s dismissal of a due process claim

against the Postmaster General where the discharged postal

worker’s appeal was rejected as untimely); see also Flory, 2007

WL 4232781 at *5-6 (finding no due process violation even where

the employee had tried several times in the administrative

appeal to get a ruling on her request for backpay, but was

unsuccessful).   McShane engaged with that process by filing

internal grievances surrounding his termination, by appealing

his termination to the Commission, and by participating in

extensive proceedings before the Commission and the state court.

He has not identified any specific infirmities with Honolulu’s

civil service scheme, as authorized by state law.   That he did

not get the precise remedy he thinks he is entitled to does not

indicate that the process itself was inadequate.

         Moreover, to the extent that McShane is arguing that

he was denied the opportunity to seek backpay in a pre- or post-

deprivation grievance procedure once he was reinstated, that is

not an appropriate basis for a due process violation.    See

Flory, 2007 WL 4232781 at *7.    First, if he is seeking a

separate predeprivation process for backpay upon reinstatement,

the Court has trouble envisioning how that would work.    See

Ellis, 412 F.3d at 758 (noting its “difficulty understanding

what predeprivation process [plaintiff] envisages” if the

deprivation was the employer refusing, “upon [plaintiff]’s


                                - 42 -
reinstatement, to give her all the backpay she wanted”).     If

McShane is suggesting a predeprivation hearing to challenge the

City’s policy on backpay, “[t]hat would have been a futility.”

Id. (holding that predeprivation hearing to challenge sheriff’s

policy on backpay would have been a “futility” as due process

was satisfied by other legal remedies).

         And anyway, McShane had other adequate procedures

available to him that satisfy constitutional due process.    See

Flory, 2007 WL 4232781 at *9 (“Even assuming plaintiff has a

property interest in backpay that is entitled to due process

protections, adequate procedures are or were available to

satisfy constitutional due process.”).    If—as the City contends—

McShane’s right to seek backpay would have arisen with his

termination proceedings such that it could be raised before the

Commission, then due process is satisfied by the fact that

McShane could (and indeed did) pursue backpay before the

Commission or on appeal.   If—as McShane implies—his right to

backpay arose only after he was reinstated when his termination

was found to be wrongful, due process is satisfied in that

McShane could have pursued backpay through other legal

processes.   For example, the Court does not see why he could not

have brought a claim for backpay under Hawai`i’s wage payment

statute, an application for a writ of mandamus compelling

payment, or—indeed, as he has done here—a breach-of-contract


                              - 43 -
action.   See HRS § 388-1 (defining “wages”); id. § 388-11(a)

(providing a right of action for employees to recover unpaid

wages in “any court of competent jurisdiction”); e.g., Ellis,

412 F.3d at 757 (“Unless the statute of limitations has run,

[plaintiff] can still obtain the missing backpay, if she has any

right to it, by a suit under the Illinois wage payment statute,

. . . or by an action for mandamus.” (internal citations

omitted)); Flory, 2007 WL 4232781 at *9 (“Even if the Department

previously refused and would continue to refuse to permit

plaintiff to seek backpay through the grievance procedure, post-

deprivation due process is satisfied by the fact that plaintiff

can pursue backpay under Illinois’s wage payment statute, . .

. or pursuant to a breach of contract action in state court”

(citing Dunn v. Cnty. of Erie, No. 92-CV-0511E(M), 1993 WL

499694, at *3 n.3 (W.D.N.Y. Nov. 24, 1993))); cf. Miller, 39

F.3d at 1038 (implying that a discharged employee whose

termination is overturned by the civil service commission could

subsequently “fil[e] a suit for damages on claims arising out of

the termination”).

            The Court makes no findings on whether those

mechanisms would lead to meritorious outcomes, but those many

procedures available to McShane show that his procedural due

process claim is without merit.   See Ellis, 412 F.3d at 758

(rejecting plaintiff’s procedural due process claim for backpay


                              - 44 -
in part because what plaintiff “needed and got was the right to

seek relief against [the employment] action, and she had that by

virtue of the [state’s wage statute and other mandamus

relief]”).

         What is more, if McShane believed that the

Commission’s ruling, as affirmed by the state court, was so

inadequate or erroneous as to not provide him with backpay as a

remedy, he could well have appealed the circuit court’s decision

to the Intermediate Court of Appeals.   That he chose not to take

advantage of that and other options does not mean he was

deprived of due process.   See Lujan, 532 U.S. at 195, 121 S. Ct.

1446, 149 L. Ed. 2d 391 (“Because we believe that California law

affords respondent sufficient opportunity to pursue that claim

in state court, we conclude that the California statutory scheme

does not deprive G & G of its claim for payment without due

process of law.”); Dusanek v. Hannon, 677 F.2d 538, 543 (7th

Cir. 1982) (“[A] state cannot be held to have violated due

process requirements when it has made procedural protection

available and the plaintiff has simply refused to avail himself

of them.”).

         In sum, the municipal civil service procedures and

Hawai`i statutory and common law afforded McShane sufficient

opportunity to pursue a claim for backpay.   The Court finds that

McShane was not deprived of any protected property or liberty


                              - 45 -
interest without due process.       The Commission’s appeals process

and the state court’s review thereof, as well as other statutory

or common-law remedies under state law, afforded McShane all the

process he was due.

           For those many reasons, McShane was not deprived of

his liberty or property interests without due process of law.

Because the Court cannot conceive of—and McShane has not

explained—how any amendment to the Complaint that would overcome

the legal shortcomings described above, the Court will not grant

leave to amend.    It will, however, dismiss the due process claim

against the City WITHOUT PREJUDICE.

            ii. Respondeat Superior (Count III)

           Count III is incorrectly pleaded as a standalone cause

of action for respondeat superior against the City.11/          It

appears to primarily flow from the due process claim alleged in

Count I:

           [The City] maintained and continues to
           maintain a policy, practice, and/or usage of
           failing and refusing to reimburse employees
           for lost earnings when it has been determined
           that the employees were terminated without
           sufficient cause or justification in violation
           of rights guaranteed to Plaintiff by the
           Fourteenth Amendment to the United States
           Constitution and Article I, Section 5 of the
           Constitution of the State of Hawaii, inter
           alia[.]


     11/  The Court notes that the Complaint erroneously refers to the
respondeat superior claim as Count XI. See Compl. at 6. The Court refers to
it as “Count III” throughout this Order.


                                  - 46 -
Compl. ¶ 32.     The City ignores this claim in its Motion, and

McShane does not address it in his Opposition either.12/

           In any event, respondeat superior is a theory of

liability and not a standalone cause of action.           Elliott v.

Solis, No. 117CV01214LJOSAB, 2017 WL 4811747, at *7 (E.D. Cal.

Oct. 24, 2017) (collecting cases), report and recommendation

adopted, No. 117CV01214LJOSAB, 2017 WL 5292624 (E.D. Cal. Nov.

13, 2017); see also McCormack v. City & Cnty. of Honolulu, Civ.

No. 10-00293 BMK, 2014 WL 692867, at *2 (D. Haw. Feb. 20, 2014)

(explaining that respondeat superior is a theory of liability

that can be asserted against an employer, but it “is not itself

a cause of action or cognizable legal claim” (citation

omitted)), aff’d, 683 F. App’x 649 (9th Cir. 2017).

           Here, assuming that McShane seeks to hold the City

liable for constitutional due process violations under a theory

of respondeat superior, there is no vicarious liability under 42

U.S.C. § 1983.     The only vehicle for bringing a § 1983 claim

against a municipality is pursuant to Monell v. Department of

Social Services of City of N.Y., 436 U.S. 658, 98 S. Ct. 2018,

56 L. Ed. 2d 611 (1978).       Monell claims require sufficient

allegations that (1) the plaintiff was deprived of a

constitutional right; (2) the municipality had a policy; (3) the


     12/  The only party that addresses the respondeat superior claim is the
Commission, Comm’n Mot. at 17-18, yet the claim is asserted only against the
City.


                                   - 47 -
policy amounted to deliberate indifference to the plaintiff’s

constitutional right; and (4) the policy was the moving force

behind the constitutional violation.   Mabe v. San Bernadino

Cnty., Dep’t of Pub. Soc. Servs., 237 F.3d 1101, 1110-11 (9th

Cir. 2001); see also Hyer v. City & Cnty. of Honolulu, No. CV

19-00586 HG-RT, 2020 WL 7038953, at *8 (D. Haw. Nov. 30, 2020)

(describing the legal standards and pleading requirements for

bringing a Monell claim).   The Court has already held that

McShane was not deprived of any federal constitutional right.

Accordingly, without a predicate constitutional deprivation, the

standalone claim for respondeat superior must fail.

       b. Supplemental Jurisdiction Over Remaining State Law
          Claims

         Finally, the Court addresses the remaining state-law

claims for breach of contract and due process under the Hawai`i

State Constitution.   Given the Court’s dismissal of the federal

claims, the Court will dismiss Count I (to the extent that it

asserts a state constitutional claim) and Count II (the breach-

of-contract claim) without prejudice to McShane refiling the

claims in Hawai`i state court.

         A district court “may decline to exercise supplemental

jurisdiction” if it “has dismissed all claims over which it has

original jurisdiction.”   See 28 U.S.C. § 1367(c)(3).   The

Supreme Court has noted that “in the usual case in which all



                              - 48 -
federal-law claims are eliminated before trial, the balance of

factors to be considered under the pendent jurisdiction

doctrine—judicial economy, convenience, fairness, and comity—

will point toward declining to exercise jurisdiction over the

remaining state-law claims.”   Carnegie-Mellon Univ. v. Cohill,

484 U.S. 343, 350 n.7, 108 S. Ct. 614, 98 L. Ed. 2d 720

(1988), superseded on other grounds by statute as recognized

in Fent v. Okla. Water Res. Bd., 235 F.3d 553, 557 (10th Cir.

2000).   “Needless decisions of state law should be avoided both

as a matter of comity and to promote justice between the

parties, by procuring for them a surer-footed reading of

applicable law.”   United Mine Workers v. Gibbs, 383 U.S. 715,

726, 86 S. Ct. 1130, 16 L. Ed. 2d 218 (1966); see, e.g., Park v.

City & Cnty. of Honolulu, No. CV 17-00142 ACK-KSC, 2018 WL

3764084, at *16 (D. Haw. Aug. 8, 2018) (after dismissing federal

claims, declining to exercise supplemental jurisdiction over

state-law negligence claims), aff’d sub nom., 952 F.3d 1136 (9th

Cir. 2020).

          The Court has considered the appropriate factors under

28 U.S.C. § 1367 and finds that they weigh in favor of declining

jurisdiction over McShane’s remaining state-law breach-of-

contract and constitutional claims.     Accordingly, those claims




                               - 49 -
are DISMISSED WITHOUT PREJUDICE to McShane refiling in

Hawai`i state court.13/



                                 CONCLUSION

            For the foregoing reasons, the Court GRANTS the

Commission’s Motion to Dismiss, ECF No. 21; GRANTS the City’s

Motion to Dismiss or in the Alternative for Summary Judgment,

ECF No. 22; GRANTS the City’s Motion for Joinder, ECF No. 25;

and GRANTS the Commission’s Motion for Joinder, ECF No. 27, as

follows:

            1.    Count II of the Complaint (breach of contract)

was withdrawn as against the Commission and is therefore

DISMISSED WITHOUT PREJUDICE as against the Commission.

            2.    To the extent that it seeks monetary relief

against the Commission, Count I of the Complaint (due process

under the state and federal constitutions) is DISMISSED WITH

PREJUDICE.

            3.    To the extent that it asserts a due process claim

under the Fourteenth Amendment of the U.S. Constitution against




      13/ The statute of limitations on the state-law claims is tolled for the
period that this federal case was pending. See 28 U.S.C. § 1367(d) (“The
period of limitations for any claim asserted under subsection (a), and for
any other claim in the same action that is voluntarily dismissed at the same
time as or after the dismissal of the claim under subsection (a), shall be
tolled while the claim is pending and for a period of 30 days after it is
dismissed unless State law provides for a longer tolling period.”).


                                   - 50 -
the City, Count I of the Complaint is DISMISSED WITHOUT

PREJUDICE.      The Court denies leave to amend.

           4.     Count III (respondeat superior) is DISMISSED

WITHOUT PREJUDICE.       The Court denies leave to amend.

           5.     Having dismissed the federal constitutional

claims, the Court declines to exercise supplemental jurisdiction

over the remaining state-law claims:

                  a.     To the extent that it asserts a due process

           claim under the Hawai`i State Constitution, Count I is

           DISMISSED WITHOUT PREJUDICE.

                  b.     Count II of the Complaint (breach of

           contract) is likewise DISMISSED WITHOUT PREJUDICE.

There being no remaining claims in this case, the Clerk’s Office

is DIRECTED to enter judgment and close the case.



           IT IS SO ORDERED.

           DATED:      Honolulu, Hawai`i, June 23, 2021.




                                       ________________________________
                                       Alan C. Kay
                                       Sr. United States District Judge




McShane v. Department of Parks & Recreation, City & County of Honolulu, et
al., Civ. No. 20-00244 ACK-WRP, Order Granting the Commission’s Motion to
Dismiss [ECF No. 21] and Granting the City’s Motion for Judgment on the
Pleadings [ECF No. 22].


                                   - 51 -
